898 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joe H. CROWHORN, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 89-5099.
United States Court of Appeals, Sixth Circuit.
March 21, 1990.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and PAUL V. GADOLA, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Joe Crowhorn appeals from the district court's judgment dismissing his habeas corpus petition brought pursuant to 28 U.S.C. Sec. 2254.  Following a jury trial, Crowhorn was sentenced to three years imprisonment for third-degree burglary and ten years as a second-degree persistent felony offender.


4
In this petition, Crowhorn claimed that Kentucky violated the Interstate Agreement of Detainers when it failed to press for immediate prosecution, and that this deprived the Kentucky courts of jurisdiction.  He also claimed that he was wrongfully transported across state boundaries.  The respondent is the warden at Kentucky State Reformatory.  Crowhorn requested injunctive relief.


5
After reviewing the respondent's answer, the magistrate's report and recommendation, and Crowhorn's objections, the district court dismissed the petition because Crowhorn failed to raise a valid ground for habeas relief.


6
Crowhorn raises the same arguments on appeal.


7
Upon consideration, we conclude that the district court correctly dismissed the petition as a violation of the Interstate Agreement of Detainers is not a basis for habeas corpus relief.   See Browning v. Foltz, 837 F.2d 276, 283 (6th Cir.1988), cert. denied, 109 S. Ct. 816 (1989).


8
For this reason, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Paul V. Gadola, U.S. District Judge for the Eastern District of Michigan, sitting by designation